Citation Nr: 0718504	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  06-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic headaches.

2.  Entitlement to a disability rating in excess of 10 
percent for facial scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to April 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In March 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.  During the hearing, the veteran submitted 
additional evidence and a subsequent waiver of initial RO 
review of the evidence.  See 38 C.F.R. § 20.1304 (2006).  
This evidence will be considered by the Board in adjudicating 
this appeal.  See 38 C.F.R. § 20.1304 (2006).

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The veteran has raised a claim for service connection for a 
stomach ulcer on a secondary basis.  This issue is referred 
to the RO for appropriate action.

The issue of entitlement to an increased disability rating 
for post-traumatic headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's facial scars are non-tender, non-adherent, 
non-disfiguring and cause no functional impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for facial scars have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  
These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a May 2005 letter, the RO provided 
the veteran with notice regarding what information and 
evidence was needed to substantiate his claim for an 
increased disability rating for facial scars, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to submit any evidence in his 
possession that pertained to the claim.  The July 2005 rating 
decision relevantly denied an increased disability rating for 
facial scars, which the veteran subsequently appealed.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.  

With regard to notice of the five elements of an appeal, the 
Board observes that the first 3 elements specifically refer 
to claims for service connection and are not applicable to 
the current claim on appeal.  Regarding the 4th element, the 
Board finds that the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased disability rating for 
facial scars in the May 2005 letter and the subsequent SOC 
issued in April 2006.  Moreover, the Board observes that the 
appellant was also provided with notice of the type of 
evidence necessary to establish an effective date for his 
disability rating for facial scars in a March 2006 letter.  
Therefore, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the appellant of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, VA medical 
examination reports are of record in conjunction with this 
appeal, as is a transcript of the appellant's testimony at a 
March 2007 personal hearing.  38 C.F.R. § 3.159(c)(4).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case. 

Analysis

The veteran contends that his service-connected facial scars 
are more disabling than is reflected by the current 10 
percent rating.  He contends that he has retained foreign 
bodies and suffers from regular infections to his scars.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected facial scars are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  A 10 percent rating is assigned where 
there exists one characteristic of disfigurement of the head, 
face, or neck, with the eight characteristics of 
disfigurement being: a scar 5 or more inches (13 or more 
centimeters) in length; a scar at least 1/4 inch (0.6 
centimeters) at its widest part; the surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyperpigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (i.e., irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches; underlying soft 
tissue missing in an area exceeding 6 square inches (39 
square centimeters); or skin indurated and inflexible in an 
area exceeding 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  A superficial scar which is unstable 
is rated 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A superficial scar which is painful on examination is 
rated 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars may continue to also be rated based on any limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Despite the veteran's contentions that he continues to have 
retained glass fragments and local infections as a result of 
his facial scars, the objective medical evidence of record 
does not show that he has had any relevant complaints about 
his service-connected facial scars at any time since his 
discharge from service that would warrant an increased 
disability rating.  May 2005 and June 2006 VA examination 
reports show the scars on the veteran's right forehead and 
right eyebrow are both less than 5 cm. in length and no more 
than 2 mm in diameter.  There is no evidence that the scars 
are adherent or of skin induration or inflexibility or of 
abnormal skin texture.  The evidence shows that there is no 
associated loss of underlying soft tissue.  Although there is 
evidence that the scar on the forehead is slightly elevated 
and slightly hyperpigmented, the evidence does not indicate 
that this scar in its entirety exceeds a 6 square inch area.  
Nor is there any objective evidence of inflammation, skin 
breakdown, edema or keloid formation in either scar.  The May 
2005 VA examiner specifically notes that the scars are not 
disfiguring and there is no evidence of gross distortion or 
asymmetry of any feature of the face.  In this respect, color 
photos taken at the time of the May 2005 VA examination, as 
well as one submitted by the veteran at the time of his March 
2007 hearing, show the scars on his right forehead and 
eyebrow to be non-disfiguring and barely visible.  Likewise, 
there is no indication of any limitation of function as a 
result of the service-connected scars.  Despite the veteran's 
complaints of pain, both the May 2005 and June 2006 VA 
examiners found no evidence of tenderness or pain on physical 
examination.  Therefore, the Board finds that a disability 
rating in excess of 10 percent is not warranted for the 
veteran's facial scars under Diagnostic Codes 7800, 7803 and 
7804.

In evaluating this claim, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.


ORDER

An increased disability rating for facial scars is denied.


REMAND

The duty to assist the veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

During his March 2007 Board hearing, the veteran contended 
that his post-traumatic headaches had worsened since his most 
recent VA compensation examination.  The record reflects that 
the veteran was last afforded a VA examination for his 
service-connected post-traumatic headaches in June 2006.  The 
June 2006 VA examiner reported that the veteran had 3 to 4 
migraine headaches a day that were not prostrating.  The 
Board finds a remand is warranted to provide the veteran with 
a VA neurological examination that accurately addresses the 
nature and severity of his post-traumatic headaches in the 
context of the applicable rating criteria.  38 C.F.R. § 3.326 
(2006).

The Board also notes that the May 2005 VA examination report 
indicates that the veteran's progress notes from the 
Minneapolis VA Medical Center (VAMC) were reviewed in 
conjunction with the examination.  Moreover, the June 2006 VA 
examiner specifically noted that the veteran's medical 
records were reviewed although also indicating that no claims 
file was available for review.  Perhaps the examiner reviewed 
VA treatment records via computer access, a procedure which 
may be fine for the examiner but provides no help to the 
Board in reviewing this appeal if treatment records relevant 
to the claim are not in the claims file.  No VA treatment 
records have been associated with the veteran's claims file, 
and there is no evidence that any attempt has been made to 
secure any such VA treatment records.  Copies of any 
available VA records need to be obtained and incorporated in 
the claims file.  It is important to note that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any relevant VA 
treatment records from April 2005 to the 
present and associate the records with the 
veteran's claims file.

2.  The RO should schedule the veteran for 
a neurological examination to determine 
the nature and extent of his post-
traumatic headaches.  The claims file must 
be made available to and reviewed by the 
examiner prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  All indicated 
studies should be performed.  Based on the 
medical findings and a review of the 
claims folder, the examiner is asked to 
render an opinion as to whether the 
veteran's migraines cause very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  All opinions expressed 
must be supported by complete rationale.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to an increased 
disability rating for post-traumatic 
headaches.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


